Citation Nr: 1012579	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-03 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for retinitis pigmentosa 
(RP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Veteran's case was previously remanded by the Board in 
March 2008.


FINDING OF FACT

The Veteran does not have retinitis pigmentosa that is 
attributable to military service.


CONCLUSION OF LAW

The Veteran does not have retinitis pigmentosa that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The RO sent correspondence in July 2004 and April 2008; a 
rating decision in January 2003; a statement of the case in 
January 2005; and supplemental statements of the case in May 
2005 and May 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained several 
medical examinations in relation to the claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty 
to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred 
in relying on various post-decisional documents for 
concluding adequate notice was provided, but the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore the error 
was harmless).  

The Veteran's service medical records reveal no complaints, 
findings, or treatment for an eye disability.  The Veteran's 
December 1990 entrance examination revealed a normal 
examination and her pupils and ocular motility were normal.  
The examiner noted that she had defective vision with 
distant vision corrected to 20/25 bilaterally.  The Veteran 
denied eye trouble on a report of medical history form 
prepared in conjunction with her entrance examination.  The 
Veteran's February 1993 separation examination also revealed 
a normal examination and her pupils and ocular motility were 
normal.  She denied eye trouble on a report of medical 
history form prepared in conjunction with the separation 
examination.  Her right distant vision corrected to 20/40 
and her left distant vision corrected to 20/30.

Treatment records from the University of North Carolina 
reveal that the Veteran was diagnosed with retinitis 
pigmentosa (RP) in October 1998. 

The Veteran submitted an August 2002 letter from G. Waters, 
O.D., of the Ozaukee Eye Care Clinic.  Dr. Waters indicated 
that he had treated the Veteran in 1990 at which time he 
noted an unusual appearance of the retinal pigment 
epithelium.  He reported there was no classic appearance of 
bone-spicule clumping indicative of RP and the Veteran did 
not have any visual complaints.  He stated that she 
demonstrated slight constriction of overall visual fields as 
indicated by autotangent screen readouts.  Dr. Waters 
reported that he examined the Veteran in August 2002 and she 
presented with complaint of restricted visual fields and a 
feeling that her overall sight was poorer than in the past.  
Her visual fields were restricted to four to five degrees 
which was a reduction over the eleven year period since the 
previous field testing.  Dr. Waters indicated that RP is a 
rod (cell) degeneration in which the retinal cells that 
function during a person's night-time vision are affected.  
He noted that the recommended therapy is to have a patient 
avoid bright lighting and wear tinted filter lenses at all 
times when subjected to sunlight and indoor bright lighting.  
Dr. Waters noted that the Veteran informed him that she 
reported night vision concerns (an early sign of RP) as 
early as 1991 during basic training.  He stated that her 
doctors attributed her symptoms to high blood pressure.  He 
noted that the Veteran was stationed in the Middle East 
during her military service and reported having been 
"dazzled" by the bright sunlight and glare off the white 
sand.  Dr. Waters reported that the Veteran continued with 
poor night vision until 1998 when RP was suspected.  He 
indicated that she was diagnosed with RP in 1999.  
Dr. Waters opined that it was quite likely that the Veteran 
had RP as early as 1991.  He indicated that taking 15,000 
units of vitamin A can help slow the progression of RP, a 
fact that was not known in 1990.  He also reported that a 
person with RP should always wear protective sunglasses when 
subjected to bright light.  He concluded that assuming the 
Veteran had RP since 1991 she would have experienced a 
progressive loss of peripheral visual fields as a matter of 
the disease's natural course.  He stated that because the 
Veteran did not take the recommended therapy of vitamin A 
and did not wear sunglasses at all times when subjected to 
extreme light, it could be presumed that her condition may 
have demonstrated a loss of vision fields at a quicker rate 
than normal.  

The Veteran was afforded a VA examination in December 2002.  
The examiner reviewed the claims file.  The Veteran reported 
symptoms consisting of a curtain of stars and flashing 
lights in the early 1990s.  Since the early 1990s to the 
late 1990s she reported progressive worsening of her night 
vision culminating in an episode where she could not see 
carrots on the floor.  She indicated that she went to the 
University of North Carolina and following an 
electroretinogram (ERG) she was diagnosed with RP.  
Following a physical examination the examiner diagnosed the 
Veteran with RP and pseudophakia in each eye.  The examiner 
indicated that RP is an inherited genetic disorder and was 
unrelated to any other occupational or environmental 
influence.  The examiner noted that it was not possible to 
state with certainty whether or not the Veteran's current 
eye problem occurred in military service.  The examiner 
reported that the Veteran recalled symptoms of reduced night 
vision starting while in service but subclinical cellular 
changes precede symptomatic changes.   

At a VA examination in July 2003 the Veteran reported that 
she first noticed vision problems at age 17.  She indicated 
that she subsequently lost most peripheral vision in both 
eyes and had bilateral cataracts removed in 1999.  She 
reported current symptoms of tunnel vision bilaterally and, 
when in bright light or dim light, she had temporary loss of 
vision and requiring a few days to recover from bright 
light.  The examiner indicated that the claims file had been 
reviewed and diagnosed the Veteran with RP and posterior 
capsular opacity in the left eye.

VA treatment records dated from June 2000 to January 2002 
reveal a followup for RP in January 2002.  The Veteran 
reported that she had been diagnosed with RP in 2000 and had 
noticed gradual deteriorating vision bilaterally. 

The Veteran submitted an article from Vision Connection 
dated in December 2004 which indicates that recent research 
findings suggest that in some forms of RP, prolonged, 
unprotected exposure to sunlight may accelerate vision loss.  
That article noted that RP is not caused by injury, 
infection, or exposure to any toxic substance.  The article 
indicated that reducing exposure to sunlight is important 
for keeping the eye protected but that RP is an inherited 
disorder and is not preventable.

A February 2004 Disability Determination and Transmittal 
from the Social Security Administration (SSA) reveals that 
the Veteran was disabled due to retinitis pigmentosa and 
statutory blindness, effective October 6, 1998. 

The SSA records include a private ophthalmological 
examination performed by A. Sappenfield, M.D., dated in 
April 2002.  Dr. Sappenfield noted that the Veteran was 
known to have RP for a number of years.  He diagnosed the 
Veteran with RP and indicated that her prognosis was guarded 
and would probably not improve and in most cases gradually 
becomes worse.

An October 2009 VA medical opinion reveals that the examiner 
consulted several sources of information including a book 
called Ophthalmology Secrets, an article submitted by the 
Veteran from Vision Connection, and the internet website of 
the National Eye Institute (NEI) which reviewed how things 
stood in 2009.  The examiner indicated that a review of the 
book revealed that RP is an inherited genetic retinal 
disorder of the rods and cones which are the photoreceptors 
in the retinal layer.  The examiner stated that there is 
progressive decrease in night vision, gradual decrease in 
peripheral field, and an ERG shows the deterioration of 
response to the vision layer called the retina.  The 
examiner noted that in 1993, after the Veteran left service, 
the progressive course of retinal degeneration, as decided 
by the ERG, was thought to be slower on average among adults 
with RP taking 15,000 IU of vitamin A versus those that did 
not.  The examiner reported that there was a well-designed 
study and the NEI supported the possible help of using 
vitamin A.  However, the examiner noted that there was also 
information suggesting that there is a buildup of lipofuscin 
in the supporting layers of the retina which may actually 
increase deterioration.  The examiner indicated that he 
spoke to a retinologist at the Eye Institute who indicated 
that she and her colleagues do not use the vitamins because 
of the mixed review.  He noted that the use of vitamin A to 
treat RP was not even known about when the Veteran was in 
service.  The examiner also reported that the use of 
sunglasses are of value but there is not record or 
information that would say that RP can be delayed with the 
control of light.  The examiner noted that Dr. Waters 
reported that the standard of care was avoiding light and 
wearing tinted filters, but that he did not find that to be 
the case during his review of medical information.  The 
examiner noted that the report of Vision Connection spoke of 
prolonged exposure to light as being a detriment or an 
increase in the problem but noted that that had not been 
agreed to and in the 2009 reports it was not the standard of 
care.  The examiner concluded that RP was not due to or 
aggravated by the Veteran's time in military service in 
regard to medication or exposure to light.  The examiner 
noted that the Veteran reported that it took her a long time 
to recover her vision after exposure to bright light.  
However, the examiner explained that the Veteran's eyes have 
a defective mechanism that recharges the vision system which 
involves vitamin A but the process cannot be helped and the 
relentless deterioration proceeds despite the efforts 
discussed in his opinion such as the use of high doses of 
vitamin A and sunglasses.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

In the alternative, where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has that 
condition.  The evidence must be medical unless it relates 
to a condition as to lay observation is competent.  38 
C.F.R. § 3.303(b) (2009).

If chronicity is not applicable, service connection may 
still be established if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that in-
service symptomatology.  38 C.F.R. §3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of entitlement to benefits, the law provides 
that congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).

However, VA's retinitis pigmentosa, though a congenital or 
hereditary disease, can be service connected if it is shown 
that the disease first manifested during active military 
service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (Oct. 26, 
1990).

All veterans are presumed to have been in sound condition 
when examines, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, or enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Generally, veterans are presumed to have entered the service 
in sound condition.  This presumption of soundness applies 
to situations in which a disability or disease that was not 
noted on the entrance report is discovered later.  Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  To rebut the presumption 
of sound condition, the evidence must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.306(b) (2009).

The Veteran contends that she has RP which was either 
incurred in or aggravated by military service.  She 
indicated that she was seen for eye problems while on active 
duty but not properly diagnosed.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for RP.  

In this case, the Veteran's December 1990 entrance 
examination did not reveal any findings, complaints, 
symptoms, or a diagnosis of any eye disability.  The only 
eye deficiency noted was refractive error, which is not 
considered a disability for VA purposes.  38 C.F.R. 
§ 3.303(c) (2009).  Although Dr. Waters indicated that it 
was likely that the Veteran had RP as early as 1991, the 
competent medical evidence of record establishes that the 
Veteran was diagnosed with RP no earlier than October 1998, 
more than five years after she separated from service.  
Consequently, the presumption of soundness has not been 
rebutted by clear and unmistakable evidence and the Veteran 
is entitled to the presumption of soundness.  

The service medical records do not document any evidence of 
findings, complaints, symptoms, or diagnoses of any eye 
disability.  The Veteran was diagnosed with RP in 1998.  Dr. 
Waters indicated that that taking 15,000 units of vitamin A 
can help slow the progression of RP and that a person with 
RP should always wear protective sunglasses when subjected 
to bright light.  He concluded that assuming the Veteran had 
RP since 1991 she would have experienced a progressive loss 
of peripheral visual fields as a matter of the disease's 
natural course and because the Veteran did not take the 
recommended therapy of vitamin A and did not wear sunglasses 
at all times when subjected to extreme light, it could be 
presumed that her condition may have demonstrated a loss of 
fields at a quicker rate than normal.  The December 2002 VA 
examiner indicated that RP is an inherited genetic disorder 
and was unrelated to any other occupational or environmental 
influence.  He noted that it was not possible to state with 
certainty whether or not the Veteran's current eye problem 
occurred in military service.  The December 2004 article 
from Vision Connection suggested that in some forms of RP, 
prolonged, unprotected exposure to sunlight may accelerate 
vision loss.  However, the October 2009 VA examiner 
concluded that RP was not due to or aggravated by the 
Veteran's time in military service in regard to medication 
or exposure to light.  He reported that the use of vitamin A 
and sunglasses and filters was not the standard of care in 
treating RP.  The October 2009 VA examiner conducted a 
thorough review of the claims file, provided a complete 
rationale, and cited to multiple sources in reaching his 
conclusion.  Moreover, none of the examiners stated with any 
reasonable degree of certainty that the Veteran's RP 
manifested during her military service.  While Dr. Waters 
found that it could be presumed that the disability 
underwent an increase during service, the October 2009 VA 
examiner found that the disability was not aggravated and 
that examiner cited to medical research regarding the 
standard of care for the disability to rebut Dr. Waters' 
finding.  The Board finds that the October 2009 VA 
examiner's opinion is more persuasive because of the 
detailed research and opinion.  Consequently, the Board 
finds that service connection for RP is not warranted.  
 
Although the Board is not questioning the competence of the 
Dr. Waters, the Board also notes that the opinion of Dr. 
Waters is not entitled to more weight merely because he 
treated the Veteran.  VA's benefits statutes and regulations 
do not provide any basis for according any greater weight to 
a treating physician.  White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  

The Board acknowledges the Veteran's contention that her RP 
is related to her military service.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can 
attest to factual matters of which she had first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be competent to make medical conclusions.  
Therefore, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the Veteran is competent to report what comes to her 
through his senses, she does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay 
assertions cannot establish a link between RP and service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's RP 
manifested in service, is related to service, was aggravated 
during service, or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Therefore, service connection for RP is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for retinitis pigmentosa 
is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


